Title: To James Madison from Charles S. Fowler, 25 June 1825
From: Fowler, Charles S.
To: Madison, James


        
          Allens Lottery & Exchange OfficeWashington June 25. 1825.
          Sir,
        
        I hold your note in favour of Mr John Payne Todd for $500. which is payable on the 10th of July next. When I gave Mr Todd the Cash for it he said the note would be paid here, which is my wish, but if it would make

any differance of moment with you, I could send it to one of the Banks in Fredericksburg Va for payment. Should you wish it sent to Fredericksburg, please inform me. Very Respy.
        
          C. S. Fowler
        
      